 



EXHIBIT 10.23

BLUE ZONE INC. 1999 STOCK OPTION PLAN

NOTICE OF STOCK OPTION AWARD



     Grantee’s Name and Address:  
                                                                             
                                                                               
                                                                           

     You have been granted an option to purchase shares of Common Stock, subject
to the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Blue Zone Inc. 1999 Stock Option Plan, as amended from time to time (the
“Plan”) and the Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Notice.



     Award Number
BZ-                                                                    
     Date of Award
                                                                             
     Vesting Commencement Date
                                                                             
     Exercise Price per Share
$                                                                                                 
       Total Number of Shares of Common
Stock subject to the Option
                                                                             
     Total Exercise Price
$                                                                                                 
       Type of Option: Non-Qualified Stock Option        Expiration Date:
November 10, 2009        Post-Termination Exercise Period*:
                                                                   Months  
* for situations other than termination for cause, death and disability

     Vesting Schedule:

     Subject to Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

     25% of the Shares subject to the Option shall vest on the Vesting
Commencement Date, an additional 25% of the Shares subject to the Option shall
vest 12 months after the Vesting Commencement Date, an additional 25% of the
Shares subject to the Option shall vest 24 months after the Vesting Commencement
Date and the remaining Shares subject to the Option shall vest 36 months after
the Vesting Commencement Date.

     During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall cease after the leave of absence exceeds a
period of ninety (90) days. Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity.

1



--------------------------------------------------------------------------------



 



     In the event of the Grantee’s change in status from Employee to Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, vesting
of the Option shall continue only to the extent determined by the Administrator
as of such change in status.

     In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service.

     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
of Stock Option Award and agree that the Option is to be governed by the terms
and conditions of this Notice, the Plan, and the Option Agreement.



  Blue Zone Inc.,   a Nevada corporation     By:
                                                                        Title:
                                                                   

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE.

     The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement.
The Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Option Agreement shall be resolved in accordance with
Section 12 of the Option Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

      Dated:                                                                   
  Signed:                                                                       
Grantee

2



--------------------------------------------------------------------------------



 



Award Number: ___________

BLUE ZONE INC. 1999 STOCK OPTION PLAN

STOCK OPTION AWARD AGREEMENT

Grant of Option. Blue Zone Inc., a Nevada corporation (the “Company”), hereby
grants to the Grantee (the “Grantee”) named in the Notice of Stock Option Award
(the “Notice”), an option (the “Option”) to purchase the Total Number of Shares
of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 1999 Stock Option Plan, as
amended from time to time (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement. The Option shall be a
Non-Qualified Stock Option.

Exercise of Option.

     (a)     Right to Exercise. The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the termination
of the Option in the event of a Corporate Transaction or Related Entity
Disposition. No partial exercise of the Option may be for less than the lesser
of five percent (5%) of the total number of Shares subject to the Option or the
remaining number of Shares subject to the Option. In no event shall the Company
issue fractional Shares.

     (b)     Method of Exercise. The Option shall be exercisable only by
delivery of an Exercise Notice (attached as Exhibit A) which shall state the
election to exercise the Option, the whole number of Shares in respect of which
the Option is being exercised, such other representations and agreements as to
the holder’s investment intent with respect to such Shares and such other
provisions as may be required by the Administrator. The Exercise Notice shall be
signed by the Grantee and shall be delivered in person, by certified mail, or by
such other method as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such written notice accompanied
by the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 3(c), below.

     (c)     Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax, employment tax, and social security tax withholding
obligations. Upon exercise of the Option, the Company or the Grantee’s employer
may offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax obligations and/or the employer’s withholding
obligations.

1



--------------------------------------------------------------------------------



 



Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law :

     (d)     cash, payable in U.S. dollars;

     (e)     check, payable in U.S. dollars;

     (f)     payment through a broker-dealer sale and remittance procedure, if
available, pursuant to which the Grantee (i) shall provide written instructions
to a Company designated brokerage firm to effect the immediate sale of some or
all of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (ii) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction.

Restrictions on Exercise. The Option may not be exercised if the issuance of the
Shares subject to the Option upon such exercise would constitute a violation of
any Applicable Laws.

Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, to the
extent otherwise so entitled at the date of such termination (the “Termination
Date”), exercise the Option during the Post-Termination Exercise Period. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service. In no event shall the Option be exercised later than the
Expiration Date set forth in the Notice. In the event of the Grantee’s change in
status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and, except to the
extent otherwise determined by the Administrator, continue to vest. Except as
provided in Sections 6 and 7 below, to the extent that the Grantee is not
entitled to exercise the Option on the Termination Date, or if the Grantee does
not exercise the Option within the Post-Termination Exercise Period, the Option
shall terminate.

Disability of Grantee. In the event the Grantee’s Continuous Service terminates
as a result of his or her Disability, the Grantee may, but only within twelve
(12) months from the Termination Date (and in no event later than the Expiration
Date), exercise the Option to the extent he or she was otherwise entitled to
exercise it on the Termination Date. To the extent that the Grantee is not
entitled to exercise the Option on the Termination Date, or if the Grantee does
not exercise the Option to the extent so entitled within the time specified
herein, the Option shall terminate.

Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s Termination of Continuous Service as a result of
his or her Disability, the Grantee’s estate may exercise the Option, but only to
the extent the Grantee could exercise the Option at the date of termination,
within twelve (12) months from the date of death (but in no event later than the
Expiration Date). To the extent that the Grantee is not entitled to exercise the
Option on the date of death, or if the

2



--------------------------------------------------------------------------------



 



Option is not exercised to the extent so entitled within the time specified
herein, the Option shall terminate.

Transferability of Option. The Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner and may be exercised
during the Grantee’s lifetime only by the Grantee, provided that upon the death
of the Grantee the Option may be exercised by the Grantee’s estate.

Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

Entire Agreement: Governing Law. The Notice, the Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of New York without giving
effect to any choice of law or rule that would cause the application of the laws
of any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

Headings. The captions used in the Notice and this Option Agreement are inserted
for convenience and shall not be deemed a part of the Option for construction or
interpretation.

Dispute Resolution The provisions of this Section 12 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s assignees
pursuant to Section 8 (the “parties”) shall attempt in good faith to resolve any
disputes arising out of or relating to the Notice, the Plan and this Option
Agreement by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the United States District
Court for the Southern District of New York (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a New York State court
in the County of New York) and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more

3



--------------------------------------------------------------------------------



 



provisions of this Section 12 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

Grantee’s Representations. The Grantee understands that neither the granting of
the Option nor the Shares which may be obtained upon exercise of the Option have
been registered under the Securities Act of 1933, as amended or any United
States securities laws. In the event the Shares purchasable pursuant to the
exercise of the Option have not been registered under the Securities Act of
1933, as amended, at the time the Option is exercised, the Grantee shall, if
requested by the Company, concurrently with the exercise of all or any portion
of the Option, execute and deliver to the Company an “investment representation
statement” in a form acceptable to the Company. The Grantee understands and
agrees that, if the Shares purchasable pursuant to the exercise of the Option
have not been registered under the Securities Act of 1933 , as amended, at the
time the Option is exercised, the Company shall cause the legends set forth
below or legends substantially equivalent thereto, to be placed upon any
certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by the Company or by state or federal securities
laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.

Lock-up Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), hereby irrevocably agrees not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose of
any interest in any Common Stock or any securities convertible into or
exchangeable or exercisable for or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act of 1933, as amended, or such shorter period of time as the Lead
Underwriter shall specify. The Grantee further agrees to sign such documents as
may be requested by the Lead Underwriter to effect the foregoing and agrees that
the Company may impose stop-transfer instructions with respect to such Common
Stock subject until the end of such period. The Company and the Grantee
acknowledge that each Lead

4



--------------------------------------------------------------------------------



 



Underwriter of a public offering of the Company’s Stock or other securities,
during the period of such offering and for the 180-day period thereafter, is an
intended beneficiary of this Section 15. During the period from identification
as a Lead Underwriter in connection with any public offering of the Company’s
Common Stock until the earlier of (i) the expiration of the lock-up period
specified in this section in connection with such offering or (ii) the
abandonment of such offering by the Company and the Lead Underwriter, the
provisions of this Section 15 may not be amended or waived except with the
consent of the Lead Underwriter.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail (if the party is within the United
States), Canada Post (if the party is within Canada) or upon deposit for
delivery by an internationally recognized express mail courier service (for
international delivery of notice), with postage and fees prepaid, addressed to
the other party at its address as shown beneath its signature in the Notice, or
to such other address as such party may designate in writing from time to time
to the other party.

5



--------------------------------------------------------------------------------



 



EXHIBIT A

BLUE ZONE INC. 1999 STOCK OPTION PLAN

EXERCISE NOTICE

Blue Zone, Inc.

Attention: Secretary

Exercise of Option. Effective as of today,                     , the undersigned
(the “Grantee”) hereby elects to exercise the Grantee’s option to purchase
                    shares of the Common Stock (the “Shares”) of Blue Zone Inc.
(the “Company”) under and pursuant to the Company’s 1999 Stock Option Plan, as
amended from time to time (the “Plan”) and the Non-Qualified Stock Option Award
Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated                     ,                     . Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Exercise Notice.

Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan, and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(c) of the Option Agreement.

Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice

Taxes. The Grantee acknowledges that federal, state, provincial, territorial and
local income and employment tax withholding requirements may apply in respect of
this Notice of Exercise and authorizes the Company or the Grantee’s employer to
make such withholdings and remittances as are required by Applicable Law. To the
extent permitted by Applicable Law, the Grantee agrees to satisfy all applicable
federal, state, provincial, territorial and local income and employment tax
withholding obligations and herewith delivers to the Company the full amount

1



--------------------------------------------------------------------------------



 



of such obligations or has made arrangements acceptable to the Company to
satisfy such obligations.

Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and permitted assigns.

Headings. The captions used in this Exercise Notice are inserted for convenience
and shall not be deemed a part of this agreement for construction or
interpretation.

Dispute Resolution. The provisions of Section 12 of the Option Agreement shall
be the exclusive means of resolving disputes arising out of or relating to this
Exercise Notice.

Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of New York
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, (if the party is within the United
States), by Canada Post (if the party is within Canada) or upon deposit for
delivery by an internationally recognized express mail courier service (for
international delivery of notice) with postage and fees prepaid, addressed to
the other party at its address as shown below beneath its signature, or to such
other address as such party may designate in writing from time to time to the
other party.

Further Instruments. The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

Entire Agreement. The Notice, the Plan, and the Option Agreement are
incorporated herein by reference, and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

2



--------------------------------------------------------------------------------



 



Submitted by:   Accepted by:   GRANTEE:   BLUE ZONE INC.       By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

(Signature)     Address:   Address:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

3